ORDER
PER CURIAM.
On July 27, 1994, a panel of the Court denied the Secretary’s June 29, 1994, motion for panel review of the Court’s April 19,1994, 6 Vet.App. 515, single-judge memorandum decision which had reversed the Board of Veterans’ Appeals decision on appeal. On August 10, 1994, the Secretary filed a motion for review by the Court en banc.
On consideration of the Secretary’s motion for full Court review of the decision by the single judge, and on consideration of Rule 35(c) of the Rules of Practice and Procedure of this Court which provides for a motion for review “of a panel decision in a case, by the full Court” but precludes a “motion for direct review by the full Court of a single-judge decision,” the Court construes that motion as seeking full Court review of the panel’s denial of review.
In light of the foregoing, it is by the full Court
ORDERED that the Secretary’s motion as so construed is granted. The panel decision denying panel review and the single-judge decision are VACATED and the disposition of this case is assigned to the panel. See Frankel v. Derwinski, 1 Vet.App. 23 (1990).